Citation Nr: 0616967	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  05-01 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for spinal meningitis.  

2.  Entitlement to service connection for blood clots.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service in the U.S. Marine Corps 
from September 1942 to February 1943; he later served in the 
U.S. Army from November 1945 to June 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In June 2006, the Board granted the appellant's motion to 
advance this appeal on the Board's docket due to his age of 
79.  


FINDINGS OF FACT

1.  The appellant has never had spinal meningitis.  

2.  The appellant did not have blood clots in service, and 
his current disability requiring anticoagulant therapy is 
etiologically unrelated to service.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for spinal meningitis 
is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

2.  Entitlement to service connection for blood clots is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated December 11, 2003.  In this letter, 
VA specifically informed the appellant of the current status 
of his claims and of the evidence already of record in 
support of the claims, and of what the evidence must show in 
order to support the claims.  The appellant was also asked to 
inform VA of any additional evidence or information which he 
thought would support his claims, so that the RO could 
attempt to obtain this additional evidence for him.  He was 
also advised to send VA any treatment records pertinent to 
his claims.  Moreover, since the veteran was informed of the 
evidence that would be pertinent to his claims and requested 
to submit such evidence or provide the information necessary 
to enable the RO to obtain such evidence, the Board believes 
that the veteran was on notice of the fact that he should 
submit any pertinent evidence in his possession.  Therefore, 
to this extent, the Board is satisfied that VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the initial VCAA notice to the veteran 
did not include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Dingess notice concerning ratings and 
effective dates was later given to the appellant in a letter 
dated April 7, 2006, to which he has not replied.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.   

Extensive service and VA medical records have been obtained 
and reviewed in connection with the present claims.  Attempts 
to locate and obtain additional VA medical records dating 
from the 1960's to support these claims were unsuccessful, 
and the appellant was notified of this.  Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claims, and the Board is also 
unaware of any such outstanding evidence or information.  The 
appellant specified in April 2006 that he had no additional 
evidence to submit in support of his claims.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the present case, the relevant issues were initially 
adjudicated by the RO in March 2004.  Subsequently, 
additional notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in November 2005.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of these claims would have 
been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that VA has properly processed the claim 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant contends that he was discharged from the U.S. 
Marine Corps due to blood clots; and that he was quarantined 
during his service in the U.S. Marine Corps for meningitis.  
After the passage of more than 60 years, however, it is not 
surprising that the appellant's memory is somewhat faulty.  

The service medical records dating from his service in the 
U.S. Marine Corps indicate that the was hospitalized in 
November 1942 in a semi-comatose condition for the treatment 
of suspected cerebrospinal fever and/or questionable 
meningitis.  However, subsequent medical testing and further 
evaluation resulted in a change of diagnosis to acute 
pyelitis, which resolved without residual disability.  The 
service medical records dating from this period of service 
are negative for any mention of blood clots, and the 
appellant was eventually discharged in February 1943 on the 
recommendation of a Board of Medical Survey due to a 
constitutional psychopathic state/inadequate personality.  
Service connection for cerebrospinal fever and pyelitis has 
been previously denied by final rating action dated in March 
1990.  

The service medical records dating from the appellant's 
second enlistment (in the U.S. Army) are completely negative 
for any indication of blood clots or meningitis.  No relevant 
clinical findings were reported on the appellant's discharge 
medical examination in June 1948.  

The postservice medical evidence of record reflects no 
diagnosis of meningitis residuals.  The appellant is 
currently receiving anticoagulant therapy (coumadin) for 
atrial fibrillation; a VA clinical note dated in December 
2004 indicates that this disability originated while the 
appellant was in rehabilitation following a left hip fracture 
in November 2003.  Competent medical evidence of a nexus to 
service is not of record, nor is the possibility of such a 
nexus even suggested.  Under these circumstances, a VA 
examination of the appellant is not required.  See 38 C.F.R. 
§ 3.159(c)(4) and (d).  

Since a preponderance of the evidence is unfavorable to the 
claims seeking service connection for meningitis and/or blood 
clots, both of the current appeals will be denied for this 
reason.  


ORDER

Service connection for meningitis is denied.  

Service connection for blood clots is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


